 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                            No. 2:14-cr-0107 TLN KJN P
12                          Respondent,
13              v.                                         ORDER
14    JOSHUA LANDON KLIPP,
15                          Movant.
16

17             Movant is a federal prisoner, proceeding pro se with a motion under 28 U.S.C. § 2255.

18   On September 9, 2020, the undersigned recommended that the motion be denied. Following

19   multiple extensions of time in which to file objections, on March 4, 2021, this action was stayed

20   for a period of four months. Four months have passed; accordingly, the stay of this action is

21   lifted.

22             The record reflects that movant had just over ten months in which to prepare his

23   objections. In an abundance of caution, movant is granted sixty days in which to file his

24   objections. No further extensions of time will be granted absent a showing of substantial cause.

25             Accordingly, IT IS HEREBY ORDERED that:

26             1. The stay of this action is lifted; and

27   ////

28   ////
 1              2. Movant is granted sixty days from the date of this order in which to file objections to

 2   the September 9, 2020 findings and recommendations (ECF No. 146). Absent a showing of

 3   substantial cause, no further extensions of time will be granted.

 4   Dated: July 14, 2021

 5

 6

 7

 8   /klip0107.lft.sty

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
